DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnard.  Barnard discloses in Figures 1 and 2 an apparatus comprising a puzzle, where the puzzle comprises a shape that matches a numeral and a number of pieces corresponding to the number represented by the shape of the puzzle.  With respect to claims 11 and 17, Barnard discloses a plurality of puzzles, including a puzzle shaped as the number one having one piece, a puzzle shaped as the number two having two pieces, and so forth up through a puzzle shaped in the number nine having .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard in view of Lin.  Barnard discloses the claim limitations with the exception of a weight of each piece being substantially the same.  Lin discloses in the Figures and at col. 2, line 24 to col. 3, line 14 a device comprising a plurality of pieces, where each piece represents a number and is divided into a number of sections equal to that number.  Each section of each piece has the same weight, such that the weight of each piece corresponds to the number represented by the piece.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Barnard by providing segments of each puzzle which have substantially the same weight as taught by Lin for the purpose of allowing a user to tactilely distinguish each puzzle and associate it with a given weight corresponding to the number represented.  While the device of Lin does not teach detachable pieces so as to form a puzzle, this feature is taught by Barnard.  The combined teachings of the references suggest the claimed invention.

s 4-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard in view of Meyer (US 4,428,732).  Barnard discloses the claim limitations with the exception of an indicator on each piece indicating the corresponding to the numeral of its puzzle as recited.  Meyer discloses at Figure 3 and at col. 5, lines 4-15 a device comprising a puzzle, having a plurality of pieces, where each piece has an indicator thereon corresponding to the character formed by the puzzle pieces.  Meyer further discloses at Figure 2 and col. 4, lines 33-37 that in one embodiment its puzzles are formed in the shapes of numbers.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Barnard by providing indicators corresponding to the numerals as taught by Meyer for the purpose of allowing a user to more easily distinguish which puzzle a give piece belongs to.  With respect to claim 6, one of ordinary skill would understand that the puzzle formed as the number one (shown in Fig. 2) would have a corresponding indicator thereon.  

Claims 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard in view of Couvillion.  Barnard discloses the claim limitations with the exception of a height of the puzzle being directly proportional to the number represented as recited.  Couvllion discloses at Figures 1-2 and at col. 2, lines 18-32 a device comprising a series of pieces in the shape of numbers, where each shape has a height in direct proportion to its corresponding number.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Barnard by providing puzzles having a height proportional to the number represented as taught by Couvillion for the purpose of providing an additional visual cue to a user related to the number being .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard.  With respect to claim 9, the inclusion of at least two pieces having the same shape is considered to amount to an obvious change in shape of an element having no new or unexpected results under MPEP 2144.04(IV)(B).  With respect to claim 10, it appears from the Figures of Barnard that pieces having different shapes cannot be improperly connected together.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 23, 2021